Title: Thomas Jefferson to James H. McCulloch, 2 March 1819
From: Jefferson, Thomas
To: McCulloch, James H.


          
            Dear Sir
            Monticello Mar. 2. 19.
          
          I recieved yesterday your favor of Feb. 17. and the same mail brought me De Bure’s letter of Oct. 1. and invoice, which ought to have accompanied the box of books, but has loitered by the way. finding by his invoice that the books have cost 323. francs equal to 60. D which is the exact sum you had estimated, I inclose a 10.D. bill of the US. bank, which is as near the amount of duty as I can come & as is worth notice. I inclose also De Bure’s letter and invoice of which I will ask the return. I inclose also a letter to the De Bures, to save them the trouble of writing & forwarding a duplicate, which I will pray you to forward if an opportunity has occurred of sending off the letter to mr Beasly. but if that be still on hand, I would prefer it’s being returned to me with that now inclosed to De Bure. be pleased to accept my thanks for your kindness with the apologies for the trouble I give you and assurances of my high esteem & respect
          
            Th: Jefferson
          
        